                         IN nm UNITED STATES DISTRICT COURT
                     FOR nm EASTERN DISTRICT OF NORTH CAROLINA
                                  EASTERN DMSION
                                   No. 4:19-CV-91-D


ALICE TATE,                             )
                                        )
                        Plaintiff,      )
                                        )
                v.                      )                     ORDER
                                        )
CAMP LEJEUNE,                           )
                                        )
                       Defendant.       )


         On November 6, 2019, defendant moved to dismiss plaintiff Alice Tate's {"Tate" or

''plaintiff'') complaint for lack of subject matter jurisdiction and failure to state a claim upon which

relief can be granted [D.E. 11] and filed a memorandum.in support [D.E. 11-1]. See Fed. R. Civ.

P. 12(b)(l), (6). On November 6, 2019, the court notified Tate about the motion, the response

deadline, and the consequences of failing to respond [D.E. 12]. See Roseboro v. Garrison, 528 F.2d

309,310 (4th Cir. 1975) (per curiam). Tate did not respond. As explained below, the court grants

defendant's motion to dismiss.   /




                                                   I.

       Tate alleges that her family ingested water from public utilities at Camp Lejeune in

Jacksonville, North Carolina, which caused her late husband's death, her daughter's sickness, and

her sickness. See Compl. [D.E. 1-1] 2. In2001, Tate submitted three administrative claims forms

requesting compensation for those injuries on behalfofherself: her daughter LaniraMurphy, and her          ,)

late husband Lamont Murphy. See Def. Ex. 2-4 [D.E. 11-2, 11-3, 11-4]. Tate reports that she

ingested water at Camp Lejeune from 1984 to 1987 while Lamont Murphy served on Camp Lejeune.
See Def. Ex. 2 [D.E. 11-2] 4, 7. Tate claims that the water caused her to suffer from cancer. See id.

at 4-5; cf. Compl. 4. Lanira Murphy reports ingesting the water at Camp Lejeune while in Tate's

womb during the same time period. See Def. Ex. 3 [D.E. 11-3] 6. As a result, Lanira Murphy

reports numerous illnesses, that she "was very sick as a child," and that she still suffers from "chest ·

pains." See id. at 1, 9; cf. Compl. 3. Lanira Murphy's form also states that Lamont Murphy died

as a result of ingesting the water supply on Camp Lejeune. See Def. Ex. 3 [D.E. 11-3] 3. Tate seeks

relief for the death of her husband, for her daughter's sickness, and for her own sickness. See

Compl. 2-6.

        A motion to dismiss under Rule 12(b)(l) of the Federal Rules of Civil Procedure tests

subject-matter jurisdiction, which is the court's "statutory or constitutional power to adjudicate the

case." Steel Co. v. Citizens for a Better Env't, 523 U.S. 83, 89 (1998) (emphasis omitted); see

Holloway v. Pagan River Dockside Seafood, Inc., 669 F.3d 448, 453 (4th Cir. 2012); Constantine

v.Rectors&VisitorsofGeorgeMasonUniv.,411F.3d474,479--80(4thCir.2005). Afederalcourt

''must determine that it has subject-matter jurisdiction over the case before it can pass on the merits

of that case." Constantine, 411 F.3d at 479--80. As the party invoking federal jurisdiction, Tate

bears theJburden of establishing that this court has subject-matter jurisdiction in this action. See,

e.g., Steel Co., 523 U.S. at 104; Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999);

Richmond, Fredericksburg & Potomac R.R. v. United States, 945 F.2d 765, 768 (4th Cir. 1991). In

considering a motion to dismiss for lack of subject-matter jurisdiction, the court may consider

evidence outside the pleadings without converting the motion into one for summary judgment See,

~    Evans, 166 F.3d at 647. A court should grant a motion to dismiss under Rule 12(b)(l) "only

if the material jurisdictional facts are not in dispute and the moving party is entitled to prevail as a

matter oflaw." Id. (quotation omitted).

                                                   2
       As for whether subject-matter jurisdiction exists over Tate's claims, Congress has not waived

sovereign immunity for lawsuits under the Federal Tort Claims Act ("FTCA") against the

DepartmentoftheNavyinitsownname. See28U.S.C. § 2679(a); F.D.I.C. v. Meyer, 510U.S.471,

475-77 (1994); Kerns v. United States, 585 F.3d 187, 193-94 (4th Cir.. 2009). Moreover, Tate's

claim against the United States fails to allege a violation ofNorth Carolina law as required under 28

U.S.C. § 1346(b). See, e.g., Meyer, 510 U.S. at 477. Specifically, Tate's seeks to bring suit in her

individual capacity and not as the personal representative or collector of the decedent, as required

under the North Carolina Wrongful Death Act. See N.C. Gen. Stat.§ 28A-18-2; see Boston v.

Davis, No. 3:llcv450, 2012 WL 748675, at *1-2 (W.D.N.C. Mar. 8, 2012) (unpublished); Estate

ofTalJman v. City of Gastonia, 200 N.C. App. 13, 15, 682 S.E.2d 428, 430 (2009); Wem:ingbouse

v. Hair, 107 N.C.App. 106, 108, 418 S.E.2d 532, 533 (1992). Furthermore, the Feres doctrine bars

Tate's wrongful death.claim because Lamont Murphy's alleged exposure to contaminated water was

incident to his military service. See Feres v. United States, 340 U.S. 135, 146 (1950); see also

Stencel Aero Eng' g Cor_p. v. United States, 431 U.S. 666, 670 (1977); Stewart v. United States, 90

F.3d 102, 105-06 (4th Cir. 1996); In re Camp Lejeune N.C. Water Contamination Litig., 263 F.

Supp. 3d 1318, 1341-43 (N.D. Ga.2016)("1nreCampLejeune"),aff'd, 774F.App'x564(11th.Cir.

2019) (per curiam) (unpublished). As for Tate's claim on behalf of her adult daughter, Tate cannot

bring, in her own name, a claim for alleged injuries to her daughter. See, ~ McNamara v. Kerr-

McGee Chemical Cor_p., 328 F. Supp. 1058, 1060--61 (E.D.N.C. 1971); Crowell v. Chapman. 306

N.C. 540, 543-44, 293 S.E.2d 767, 770 (1982); cf. Stem v. Cino:man, 221 N.C.App. 231,233, 728

S.E.2d 373, 374-75 ( 2012).

       Alternatively, the FTCA's discretionary function exception bars Tate's claims. The

exception provides governmental immunity from "[a]ny claim ... based upon the exercise or

                                                 3
performance or the failure to exercise or perform a discretionary function or duty on the part of a

federal agency or an employee of the Government, whether or not the discretion involved be

abused." 28 U.S.C. § 2680(a); see Sandersv. United States, 937F.3d316, 327 (4th Cir. 2019). The

application ofthe discretionary function exceptions involves a ''two-step analysis." Wood v. United

States, 845 F.3d 123, 128 (4th Cir. 2017); see Sanders, 937 F.3d at 328. First, the court must

determine whether the conduct at issue concerns "'an element ofjudgment or choice."' Wood, 845

F.3d at 128 (quoting Berkowitz by Berkowitz v. United States, 486 U.S. 531, 536 (1988)); see

Sanders, 937 F.3d at 328. Second, if the conduct does involve judgment or choice, then the court

must determine whether the decision was "based on considerations of public policy." Wood, 845

F.3d at 128 (quoting Berkowitz, 486 U.S. at 537); see Sanders, 937 F.3d at 328.

       As for the first criterion, Tate fails to cite any mandatory language that prescribes a specific

course of conduct that a government employee failed to follow concerning water contamination at

Camp Lejeune. Thus, the conduct necessarily involves a "discretionary'' judgement or choice.

Moreover, Tate would not be able to make such a showing, even with the benefit of counsel and

discovery. See In re Camp Lejeune, 263 F. Supp. 3d at 1341-57. Additionally, Tate also fails to

allege any facts to show that the military' s decisions regarding the use, disposal, and regulation of

chemicals in the Camp Lejeune water supply, along with its investigation, remediation, and

notification decisions concerning the water supply, were not based on considerations of public

policy. Decisions involving use and disposal ofchemicals, together with related decisions regarding

environmental investigation and remediation, require consideration of multiple policy factors,

including ''national security, resource constraints, and environmental impact." Pie.per v. United

States, 713 F. App'x 13 7, 140 (4th Cir. 2017) (per curiam) (unpublished) (quotation omitted); see

Oxendine v. United States, No. 3:08-4036-CMC-PJG, 2009 WL 3757517, *5 (D.S.C. Nov. 9, 2009)

                                                  4
(unpublished); cf. Inre Camp Lejeune, 263 F. Supp. 3d at 1341-57. Accordingly, the court does not

have subject-matter jurisdiction over the claims in Tate's complaint.

                                                II.

       In sum, the court GRANTS defendant's motion to dismiss [D.E. 11] and DISMISSES the

complaint without prejudice.

       SO ORDERED. This _1D day of December 2019.




                                                       .Isc.DEVERm
                                                       United States Dis1rict Judge




                                                s
